


Exhibit 10.16+


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Richard Campione (“Employee”) and ServiceSource International, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).


RECITALS
    
WHEREAS, Employee’s employment with the Company will end on December 31, 2014
(the “Separation Date”);


WHEREAS, Employee is a member of the Company’s Board of Directors (the “Board”);


WHEREAS, Employee signed an Employment Agreement with the Company on April 30,
2013 (the “Employment Agreement”);


WHEREAS, Employee was granted various options to purchase shares of the
Company’s common stock ( “Options”), restricted stock units covering shares of
the Company’s common stock (“RSU Awards”) and restricted stock awards subject to
the Company’s right to repurchase such shares based on certain Company
performance criteria performance (the “Performance Based Awards” and, together
with the Options and the RSU Awards, the “Equity Awards”), all subject to stock
option and restricted stock unit agreements memorializing the grants (the
“Equity Agreements”) and the terms and conditions of the Company’s 2011 Equity
Incentive Plan (the “Plan”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company; and


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.Stock Vesting. The Company agrees that the Employee will continue to serve on
the Board after the Separation Date and Employee’s Equity Awards will continue
to vest as long as he remains a Director on the Board, subject to the terms and
conditions of the Equity Agreements and the terms of his directorship. For
purposes of clarity, Employee has not been and shall not be entitled to any
additional compensation for his service on the Board while an employee of the
Company.


2.CIP Payments. Employee will be eligible to received CIP bonus payments for H2
2014 that are paid out in February 2015 in the same proportion as may be paid to
other similarly situated EVPs. For clarity, as of the Separation Date, it is
expected that this amount will be zero.


3.Board Cash Compensation. Beginning January 1, 2015, Employee shall receive the
same quarterly cash compensation paid to other non-employee members of the
Board.


4.Board Stock Compensation. If Employee remains on the Board following January
1, 2016, Employee shall be eligible to receive the same stock compensation (if
any) granted to similarly




--------------------------------------------------------------------------------




situated non-employee Board members (meaning non-employee Board members who are
eligible for additional yearly grants following their initial grant).


5.Benefits. Employee’s health insurance benefits shall cease on the last day of
December 2014, subject to Employee’s right to continue his health insurance
under COBRA. Other than as set forth in Section 1 above, Employee’s
participation in all benefits and incidents of employment, including, but not
limited to, the accrual of bonuses, vacation, and paid time off, ceased as of
the Separation Date.


6.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.


7.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act




--------------------------------------------------------------------------------




of 1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control and
Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration as set forth herein, except as required by applicable
law. Employee represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Section. Notwithstanding anything to the
contrary, nothing in this release limits the Employee’s rights to
indemnification by the Company that the Employee may have pursuant to any
contract, the organizational documents of the Company and its subsidiaries, any
directors’ and officers’ liability insurance policy or pursuant to applicable
law.


8.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges




--------------------------------------------------------------------------------




and understands that revocation must be accomplished by a written notification
to the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.


9.California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


10.No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


11.No Re-Employment. Employee understands and agrees that, as a condition of
this Agreement, Employee shall not be entitled to any employment with the
Company, and Employee hereby waives any right, or alleged right, of employment
or re-employment with the Company.


12.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”), unless and until this Agreement is publicly disclosed
pursuant to Company’s public disclosure requirements. Except as required by law,
Employee may disclose Separation Information only to his immediate family
members, the Court in any proceedings to enforce the terms of this Agreement,
Employee’s attorney(s), and Employee’s accountant and any professional tax
advisor to the extent that they need to know the Separation Information in order
to provide advice on tax treatment or to prepare tax returns, and must prevent
disclosure of any Separation Information to all other third parties. Employee
agrees that he will not publicize, directly or indirectly, any Separation
Information.


Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures. Employee warrants that he has not disclosed,
orally or in writing, directly or indirectly, any of the Separation Information
to any unauthorized party.


13.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by Section 7 of the Employment
Agreement (“Proprietary and




--------------------------------------------------------------------------------




Confidential Information (Including Trade Secrets). Employee further agrees at
all times hereafter to hold in the strictest confidence, and not to use or
disclose to any person or entity, any Confidential Information of the Company.
Employee understands that “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers (including, but not limited to, customers of the Company on whom
Employee has called or with whom he became acquainted during the term of his
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, or other business information disclosed to Employee by the
Company either directly or indirectly, in writing, orally, or by drawings or
observation of parts or equipment. Employee further understands that
Confidential Information does not include any of the foregoing items that have
become publicly known and made generally available through no wrongful act of
Employee’s or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof. Employee hereby
grants consent to notification by the Company to any new employer about
Employee’s obligations under this paragraph. Employee represents that he has not
to date misused or disclosed Confidential Information to any unauthorized party.


14.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


15.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.


16.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.


17.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.


18.Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Separation Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.




--------------------------------------------------------------------------------






19.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


20.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


21.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.


22.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through




--------------------------------------------------------------------------------




it to the terms and conditions of this Agreement. Employee represents and
warrants that he has the capacity to act on his own behalf and on behalf of all
who might claim through him to bind them to the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.


23.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


24.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


25.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


26.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of Section 7 of the Employment Agreement and the Equity Agreements.
For clarity, Employee’s change of control provisions in the Employment Agreement
will no longer be applicable after the Separation Date.


27.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.


28.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


29.Effective Date. Employee understands that, if he wishes to accept the terms
of this Agreement, then he must sign below and return the original to the
Company on or within the later of (i) seven (7) days after the Separation Date
or (ii) twenty-one (21) days after receipt of this Agreement. If Employee fails
to return the fully signed Agreement within that timeframe, the Company’s offer
contained herein will terminate. This Agreement will become effective on the
eighth (8th) day after Employee signed this Agreement, so long as it has been
signed by the Parties and has not been revoked by either Party before that date
(the “Effective Date”).


30.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.






--------------------------------------------------------------------------------




31.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)    he has read this Agreement;


(b)    he has been represented in the preparation, negotiation, and execution of
this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;


(c)    he understands the terms and consequences of this Agreement and of the
releases it contains; and


(d)    he is fully aware of the legal and binding effect of this Agreement.






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


RICHARD CAMPIONE, an individual


Dated: December 31, 2014                /s/RICHARD CAMPIONE    
Richard Campione






SERVICESOURCE INTERNATIONAL, INC.


Dated: December 31, 2014    By             /s/KRISTI ERICKSON
Kristi Erickson
Chief Human Resources Officer




